DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 4 of claim 2, the phrase “KEL(90%) represent KEL of the polyurethane sheet” (emphasis added) is indefinite because it is unclear from the claim what specific parameter that the term “KEL” represents.  Applicants cannot define that “KEL(90%) represent KEL” without disclosing what “KEL” is.  A definition of any term (such as “KEL”) by using the same term again (KEL) is indefinite and meaningless.
In line 8 of claim 2, the phrase “KEL(30%) represent KEL of the polyurethane sheet” (emphasis added) is indefinite because it is unclear from the claim what specific parameter that the term “KEL” represent.  Applicants cannot define that “KEL(30%) represent KEL” without disclosing what “KEL” is.  A definition of any term (such as “KEL”) by using the same term again (KEL) is indefinite and meaningless.
In line 3 of claim 4, the phrase “KEL(90%)” is indefinite because it is (emphasis added) is indefinite because it is unclear from the claim what specific parameter that the term “KEL” represents (See above rejection of claim 2 for further details).
In line 3 of claim 4, the phrase “KEL(90%) of the polyurethane sheet is 450 to 1500 (1/Pa)” (emphasis added) is indefinite.  It is unclear whether the unit 1/Pa is part of the claim or not because 1/Pa locates inside the parenthesis symbol “(  )”.

	Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Itoyama (WO 2015/151784 A1), English translation via (US 2017/0014970 A1), in view of Bajaj et al. (US 2016/0136787 A1). Note: All paragraph [number] in Itoyama’s reference is based on US 2017/0014970 A1.
As to claim 1, Itoyama discloses a polishing pad comprising:
A polishing layer having a polyurethane sheet containing substantially spherical cell (paragraph [0040], [0071], [0085]-[0093]);
Wherein 
E’[(wet)/(dry)] of the storage modulus is between 0.65 to 0.85, preferably 0.7 to 0.8 (See paragraph [0039], within applicant’s range of 0.4 to 0.7).
Itoyama does not explicitly disclose where E'(90%) represents a storage modulus of the polyurethane sheet that has been exposed to an environment with a temperature of 23 °C and a relative humidity of 90%, as measured in a tension mode at 40 °C with an initial load of 148 g, a strain range of 0.1%, and a measurement frequency of 1.6 Hz, and E'(30%) represents a storage modulus of the polyurethane sheet that has been exposed to an environment with a temperature of 23 °C and a relative humidity of 30%, as measured in a tension mode at 40 °C with an initial load of 148 g, a strain range of 0.1%, and a measurement frequency of 1.6 Hz.  
The selected conditions for determining the storage modulus in Itoyama’s reference are slightly different to claim 1.  However, it is noted that the storage modulus (E’) and loss factors have been measured according to the same standard (i.e. JIS K7244-4) with applicant’s invention (See Itoyama’s abstract; paragraph 0071).  Itoyama further discloses the loss factors was measured with initial load of 20 g at frequency of 1 Hz at temperature of 26 °C in a tensile mode over strain range from 0.01 to 0.1 % (See abstract, paragraph [0071]).
Bajaj discloses a polyurethane sheet having a storage modulus ratio E’30/E’90 ratio, wherein the storage modulus was measured at 40 °C at a frequency of 1 Hz or 1.6 Hz (See paragraph 0052). Baja further discloses to control the E’30/E’90 ratio of 2.4, 113.6, 9.4, 65.3 (See paragraph 0155, Table 4). When E’30/E’90 is at 2.4, the ratio of E’90/E’30 (i.e. reciprocal value of E’30/E’90) would be 1/2.4 = 0.4167 (within applicant’s range of 0.4 to 0.7)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itoyama in view of Bajaj by measuring a storage modulus ratio of E’ (90%)/E’(30% at temperature of 40 °C and at frequency 1.6 Hz of the polyurethane sheet and control the E’90%/E’(30%) within a certain value because controlling one or more of the polyurethane pad properties will improve the polishing performance, pad lifetime (paragraph 0052 of Bajaj).
As to claim 3,  Itoyama fails to explicitly disclose the E’(30%) of the polyurethane sheet is 280 to 600 MPa.  However, Itoyama clearly teaches the ratio [E’(wet/dry)} (paragraph 0039).  Baja discloses a polyurethane sheet having E’30 of 100 MPa to 500 MPa (Table 1 in paragraph [0066], Table 2 in paragraph [0140], including example of E’30 at 347 MPa (See Table 5, in paragraph [0157], within applicant’s range of 280 to 600 MPa).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itoyama in view of Bajaj by performing routine experiments to obtains optimal E’(30%) because it has been held that determination of workable range is not considered inventive.
As to claim 5, the polyurethane sheet contains hollow bodies having an average particles size of 50 to 120 µm, preferable 60 to 110 µm and further preferable 80 to 100 µm (paragraph 0041, within applicant’s range of 10 to 150 µm).

9.	Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Itoyama (WO 2015/151784 A1), English translation via (US 2017/0014970 A1), in view of Bajaj et al. (US 2016/0136787 A1) as applied to claims 1, 3, 5 above, and further in view of James et al. (US 6,454,634).
As to claim 4, Itoyama and Bajaj fail to disclose KEL(90%)/KEL(30%) falls within a range of 2 to 4, where KEL(90%) represents KEL of the polyurethane sheet that has been exposed to an environment with a temperature of 23 °C and a relative humidity of 90%, as measured in a tension mode at 40 °C with an initial load of 148 g, a strain range of 0.1%, and a measurement frequency of 1.6 Hz, and KEL(30%) represents KEL of the polyurethane sheet that has been exposed to an environment with a temperature of 23 °C and a relative humidity of 30%, as measured in a tension mode at 40 °C with an initial load of 148 g, a strain range of 0.1%, and a measurement frequency of 1.6 Hz.  
However, Itoyama clearly teaches to measure tan δ(wet/dry) ratio wherein tan δ is the ratio of (E’’/E’), wherein E’’ is the loss elastic modulus (See paragraph 0038]).  Bajaj teaches that the energy loss factor (KEL) can be calculated using the equation: KEL = tan δ*1012/[E’*1 + (tan δ)2] (paragraph 0052).  Bajaj further discloses to measure E’30/E’90 ratio (paragraph 0052).  Base on the formula disclosed by Bajaj, it is possible to calculate KEL(90%) and KEL(30%) if tan δ and E’(90%) and E(30%) are known.  It is noted that tan δ and E’ are known in Itoyama’s reference. 
The selected conditions for determining the KEL in Itoyama’s reference are slightly different to claim 3.  However, it is noted that the loss factors have been measured according to the same standard (i.e. JIS K7244-4) with applicant’s invention (See Itoyama’s abstract).  Itoyama further discloses the loss factors was measured with initial load of 20 g at frequency of 1 Hz at temperature of 26 °C in a tensile mode over strain range from 0.01 to 0.1 % (See abstract, paragraph [0071]).
Bajaj discloses energy loss factor (KEL) was measured at 40 °C at a frequency of 1 Hz or 1.6 Hz (See paragraph 0052).
 	James discloses KEL at 40 °C is controlled between 100-1000 1/Pa, preferable 125 to 850 1/Pa, most preferable 150-400 1/Pa (Table in col. 6), including example KEL at 714, 666, 285 1/Pa (Table 2); or example of KEL at 517, 418 1/Pa (Table 3).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtains optimal KEL(90%)/KEL(30%) (i.e. KEL (wet)/KEL(dry)) because it has been held that determination of workable range is not considered inventive.
	As to claim 4, Itoyama and Bajaj fail to disclose KEL of the polyurethane sheet is 450 to 1500 1/Pa.  However, Itoyama clearly teaches to measure tan δ(wet/dry) ratio wherein tan δ is the ratio of (E’’/E’), wherein E’’ is the loss elastic modulus (See paragraph 0038]).  Bajaj teaches that the energy loss factor (KEL) can be calculated using the equation: KEL = tan δ*1012/[E’*1 + (tan δ)2] (paragraph 0052).  Bajaj further discloses to measure E’30/E’90 ratio (paragraph 0052).  Base on the formula disclosed by Bajaj, it is possible to calculate KEL(90%) if tan δ(90%) and E’(90%) are known.  It is noted that tan δ and E’ are known in Itoyama’s reference.  Therefore, it is possible to measure or calculate KEL 90% based on the teaching of Itoyama and Bajaj.
 James discloses KEL at 40 °C is controlled between 100-1000 1/Pa, preferable 125 to 850 1/Pa, most preferable 150-400 1/Pa (Table in col. 6), including example KEL at 714, 666, 285 1/Pa (Table 2); or example of KEL at 517, 418 1/Pa (Table 3; within applicant’s range of 450 to 1500 1/Pa).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal KEL(90%) as an expected result, because it has been held that determination of workable range is not considered inventive.
 Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713